COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-10-027-CV
 
 
JIANGTAO LI                                                                      APPELLANT
 
                                                   V.
 
BING XIAO                                                                            APPELLEE
 
                                              ------------
 
            FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant
Jiangtao Li attempts to appeal from a document entitled ATemporary
Orders@ issued
in a divorce suit.  Because there does not appear to be a final,
appealable judgment in the suit and because the trial court clerk has advised
this court that the suit remains pending in the trial court, we dismiss the
appeal for want of jurisdiction. 




The trial court signed the ATemporary Orders@ at issue on
January 28, 2010.  Li filed a pro se
notice of appeal the following day.  On
February 25, 2010, we notified the parties of our concern that this court
may not have jurisdiction over the appeal because the ATemporary Orders@ did not appear to
be an appealable order.  We informed the
parties that unless Li or any party desiring to continue the appeal filed with the
court a response by March 8, 2010, showing grounds for continuing the appeal,
this appeal would be dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a),
44.3.  




We have
received no response.  Furthermore, from
the face of the ATemporary Orders,@[2] and
based on the information provided by the trial court clerk to this court, the
document is interlocutory and there is currently no final, appealable judgment
in this case.  See Lehmann v. Har‑Con
Corp.,
39 S.W.3d 191, 195 (Tex. 2001); see also Ruiz v. Ruiz, 946 S.W.2d 123,
124 (Tex. App.CEl Paso 1997, no writ) (stating that an
order that does not dispose of all parties and issues in the case must be
classified, for purposes of appeal, as an interlocutory order).  Without affirmative statutory authority to
hear an interlocutory appeal, this court is without jurisdiction.  See, e.g., Tex. Civ. Prac. & Rem.
Code Ann. ' 51.014 (Vernon 2008) (setting out
interlocutory appeal exceptions); Ruiz, 946 S.W.2d at 124; see also
Kiefer v. Kiefer, 132 S.W.3d 601, 602 (Tex. App.CFort Worth 2004,
no pet.) (holding that protective order rendered during the pendency of a
divorce was not a final, appealable order).  Accordingly,
we dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MCCOY, LIVINGSTON, and
MEIER, JJ.
DELIVERED: March 25, 2010




[1]See Tex. R. App. P. 47.4.


[2]The ATemporary Orders@ require, among other
things, that the parties Ashall each deliver to
opposing counsel a sworn inventory and appraisement of all the separate and
community property owned by the parties@ by January 29, 2010, and appoint an amicus
attorney for the parties= children.